Citation Nr: 1231076	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-41 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk



INTRODUCTION

The Appellant served with the Tennessee Army National Guard from July 1980 to May 1987 and from August 1991 to May 2005. He completed a period of active duty for training (ACDUTRA) from July 1980 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Appellant withdrew his request for a hearing before the Board in a statement received by VA in January 2011. 38 C.F.R. § 20.702(e) (2011). A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Appellant if further action is required on his part.


REMAND

The Appellant is claiming entitlement to service connection for diabetes mellitus. Due to the fact that pertinent outstanding treatment records may be available, the Board is unable to render a decision without additional development of the record. The claims file must be remanded in compliance with VA's duty to assist.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

The Appellant contends that he experienced pancreatitis in June 1997 which resulted in diabetes mellitus. Although he has provided copies of some private treatment notes reflecting that he experienced pancreatitis, there are no treatment records showing diagnosis of diabetes mellitus. The records submitted by the Veteran identify a Dr. C. Lindy and Dr. M.T.H. The RO/AMC must take appropriate steps to obtain any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Provide the Appellant with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Doctors C. Lindy and M.T.H. and any other records identified by the Veteran as pertinent to a diagnosis of diabetes mellitus. Make a minimum of two (2) attempts to obtain records from any physician identified by the Veteran. If any records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2. Readjudicate the Appellant's claim of entitlement to service connection. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Appellant until further notice. However, the Board takes this opportunity to advise the Appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


